DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two left nipper blades and the two right nipper blades as described in claim 12,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: on page 14 lines 19-22 FIG.7 and FIG.8 should identify the two left nipper blades and right nipper blades; on page 10 FIG.12 is provided without labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The right nipper blades on page 14 lines 12, 16, 22 and page 15 lines 10-11,14-16, 18-19, and 23  are missing an assigned element number.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xie et al. (US 2012/0102728A1, hereafter Xie) .
As to Claim 1,  Xie teaches a disconnect tong (abstract), comprising: a disconnect tong body (FIG.1,30); a first clamping part (40a) provided with at least two different first accommodating grooves (FIG.5, shows W1 and W2 grooves of 40a); and a second clamping part (FIG.1, 40b) cooperated with the first clamping part (FIG.1, 40b is opposite and in line with 40a) and provided with at least two different second accommodating grooves (FIG.1, shows two different second grooves in 40b) ; wherein an end of the first clamping part and an end of the second clamping part are both connected with the disconnect tong body (FIG.1, 40a and 40b are connected to 30), and a distance between the first clamping part and the second clamping part is variable (FIG.1 to FIG.2, A shows the variable distance between 40a and 40b).
As to claim 2, Xie teaches: the disconnect tong according to claim 1, wherein the at least two first accommodating grooves and the at least two second accommodating grooves are arranged in pairs, and sizes and positions of the first accommodating groove and the second accommodating groove which are arranged in pairs are in one-to-one correspondence (FIG.1, shows 40a with two accommodating grooves and 40b with two accommodating grooves,FIG.7 shows the top grooves of 40a and 40b in one -to-one correspondence, and FIG.8 shows the bottom grooves of 40a and 40b in one -to-one correspondence) .
As to claim 3, Xie teaches: the disconnect tong according to claim 2, wherein a diameter of the first accommodating groove closer to the disconnect tong body is smaller (FIG.1, 40a accommodating groove closer to 30 is smaller).
As to claim 4, Xie teaches: the disconnect tong according to claim 2, wherein all the first accommodating grooves are connected in sequence in an end-to-end fashion (FIG.1, 40a both accommodating groove are in sequence), and all the second accommodating grooves are connected in sequence in an end-to-end fashion (FIG.1, 40b both accommodating groove are in sequence).
As to claim 5, Xie teaches: the disconnect tong according to claim 4, wherein each of the first accommodating grooves has a structure with a big top and a small bottom (FIG.1, 40a has a big top groove and a small bottom groove).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walde (US 5934721) in view of Xie et al. (US 2012/0102728A1, hereafter Xie).
As to Claim 1, Walde teaches;  a tong (4:29), comprising: a tong body (FIG.3,10). Walde fails to teach clamping parts with grooves at a variable distances apart to clamp compression disconnection parts. 
In the same field of endeavor, mainly clamping tongs, a similar set up such that a tong body has clamping ends used to remove quick connect fittings for joining pipes. Xie teaches; a first clamping part (40a) provided with at least two different first accommodating grooves (FIG.5, shows W1 and W2 grooves of 40a); and a second clamping part (FIG.1, 40b) cooperated with the first clamping part (FIG.1, 40b is opposite and in line with 40a) and provided with at least two different second accommodating grooves (FIG.1, shows two different second grooves in 40b) ; wherein an end of the first clamping part and an end of the second clamping part are both connected with the disconnect tong body (FIG.1, 40a and 40b are connected to 30), and a distance between the first clamping part and the second clamping part is variable (FIG.1 to FIG.2, A shows the variable distance between 40a and 40b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walde’s tong with Xie clamping ends to accommodate differently configured connectors having different diameters and different lengths (abstract of Xie).
As to claim 6, the combination of Walde and Xie discloses the invention of claim 1, the combination further teaches: wherein the disconnect tong body (FIG.3, 10 of Walde) comprises a first grip portion (FIG.3, 24 of Walde), a connecting portion (FIG.3, 11 of Walde) and a second grip portion (FIG.3, 26 of Walde) ,two ends of the first grip portion (FIG.3, 24 distal and proximal ends of Walde) are respectively connected with an end of the connecting portion (FIG.3, the connecting portion 11 is connected to a proximal end of 24 at rivet holes 28 ) and the end of the first clamping part (FIG.3, the distal end of 24 is connected to 23 of Walde, which will be exchanged with FIG.1, 40a of Xie) two ends of the second grip portion (FIG.3, 26 distal and proximal ends of Walde)  are respectively connected with the other end of the connecting portion (FIG.3, the connecting portion 11 is connected to a proximal end of 26 at rivet holes 28 ) and the end of the second clamping part (FIG.3, the distal end of 26 is connected to 25 of Walde, which will be exchanged with FIG.1, 40a of Xie).
As to claim 7, the combination of Walde and Xie discloses the invention of claim 1, the combination further teaches: according to claim 6, wherein the disconnect tong body further comprises a fixing member (FIG.3, 16 of Walde), and two ends of the fixing member are respectively connected with the first grip portion and the second grip portion (FIG.3, area 50 and area 52 where the ends of 16 are connected to the sides where each grip portion is located) for adjusting and fixing the distance between the first grip portion and the second grip portion (4:44 16 is an adjustable separation limiter assembly at the connecting portion to control the distance between the grip portion of Waldes).
As to claim 8, the combination of Walde and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 7, wherein the fixing member (FIG.3, 16 of Walde) comprises a threaded member (FIG.3, 17 of Walde) and a first fixing block (FIG.7, area around 21, washer 20 can be supplied on bolt 17 of Walde), a first end (FIG.3, 22 of Walde) of the threaded member is threadedly connected to the first grip portion (FIG.3, 22 is connected to the side where 24 is located of Walde), a cavity (FIG.3, area where 52 is provide on 11 and 20 of Walde) for accommodating a second end (FIG.7, 21 of Walde) of the threaded member is provided in the first fixing block, the first fixing block is arranged at the second grip portion (FIG.7, area around 21 is located near 26 of Walde), and the second grip portion is provided with a hole (FIG.3, 52 of Walde) communicated with the cavity (FIG.3, bolt 17 goes through 52 and 20 of Walde).
As to claim 9, the combination of Walde and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 7, wherein the fixing member further comprises a second fixing block (FIG.3, 18 of Walde), the second fixing block is arranged at the first grip portion (FIG.3, 18 is located on the side of the first grip 24 of Walde), a threaded hole is provided in the second fixing block (4:60; 18 is a threaded retaining nut of Walde), and the second end is threadedly connected in the threaded hole (FIG.3, 22 is threaded through 18 of Walde).
As to claim 10, the combination of Walde and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 6, wherein the connecting portion (FIG.3, 11 of Walde) is provided with a through hole (FIG.3, 52 of Walde) which extends from an end of one of the grip portions to an end of the other the grip portion (FIG.3, through hole 52 of grip portion 26 side extends to 50 of grip portion 24 side of Walde).
Claims 1, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (WO 2020/210029 A1, hereafter Adams) in view of Xie et al. (US 2012/0102728A1, hereafter Xie).
As to Claim 1, Adams teaches;  a disconnect tong (abstract), comprising: a disconnect tong body (FIG.1,100). Adams fails to teach clamping parts with grooves at a variable distances apart. 
In the same field of endeavor, mainly disconnecting pliers, a similar set up such that a tong body has clamping ends used to remove quick connect fittings for joining pipes. Xie teaches; a first clamping part (40a) provided with at least two different first accommodating grooves (FIG.5, shows W1 and W2 grooves of 40a); and a second clamping part (FIG.1, 40b) cooperated with the first clamping part (FIG.1, 40b is opposite and in line with 40a) and provided with at least two different second accommodating grooves (FIG.1, shows two different second grooves in 40b) ; wherein an end of the first clamping part and an end of the second clamping part are both connected with the disconnect tong body (FIG.1, 40a and 40b are connected to 30), and a distance between the first clamping part and the second clamping part is variable (FIG.1 to FIG.2, A shows the variable distance between 40a and 40b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams tool with Xie clamping ends to accommodate differently configured connectors having different diameters and different lengths (abstract of Xie).
As t claim 11, the combination of Adams and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 1, wherein the disconnect tong body (FIG.1, 100 of Adams) comprises a left handle (FIG.8, 104 of Adams) and a right handle (FIG.8, 108 of Adams) hinged with each other (FIG.3, 104 and 108 are hinged of Adams), and the disconnect tong further comprises a hinge member( FIG.8, 106 and 102 of Adams), and an end of the second clamping part (FIG.1, 40b of Xie) is connected with the left handle through the hinge member (FIG.3, element 126 of Adams will be exchange for FIG.1, 40b of Xie, thus 40b will be connected to 106 which is connected to 104); the distance between the first clamping part and the second clamping part can be changed through a relative movement of the left handle and the right handle (abstract of Adams); an end of the left handle (FIG.8, distal end of 104 of Adams) is provided with a left connecting member (FIG.8, midsection of handle 104 with through holes of Adams), and an end of the right handle (FIG.8, distal end of 108 of Adams) is provided with a right connecting member (FIG.8, midsection of handle 108 with through holes of Adams), the left connecting member and the right connecting member are connected with each other through a pivot (FIG.3, pivot point 112) on which a spring is sleeved (FIG.20, (not labeled) shows a spring with in the handles that attach to the pivot point of Adams).
As to claim 12, the combination of Adams and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 11, wherein the left connecting member (FIG.8, midsection of handle 104 with through holes of Adams) comprises two oppositely arranged left nipper blades (FIG.8, (not labeled) out edge of midsection of 104 of Adams), two ends of which are respectively connected by fasteners (FIG.3, ends are connected at 110 of Adams); and the right connecting member (FIG.8, midsection of handle 108 with through holes of Adams) includes two oppositely arranged right nipper blades (FIG.8, (not labeled) out edge of midsection of 108 of Adams), two ends of which are respectively connected by fasteners (FIG.3, ends are connected at 110 of Adams), and middle ends of the two left nipper blades are connected with middle ends of the two right nipper blades by the pivot (FIG.3, blades are connected at pivot point 112 of Adams).
As to claim 13, the combination of Adams and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 12, wherein the hinge member comprises a left hinge piece (FIG.8, 106 of Adams) and a right hinge piece (FIG.8, 102 of Adams), wherein an end of the left hinge piece is connected with the first clamping part (FIG.3, element 126 of Adams will be exchange for FIG.1, 40b of Xie, thus 40b will be connected to 106 which is connected to 104 of Adams), the other end of the left hinge piece is connected with one of two ends of the two left connecting members (FIG.3, shows 106 connected to the ends of 104 midsection via the 110 and top through hole of Adams); an end of the right hinge piece is connected with the second clamping part FIG.3, element 124 of Adams will be exchange for FIG.1, 40a of Xie, thus 40a will be connected to 102 which is connected to 108), the other end of the right hinge piece is connected with one of two ends of the two right connecting members (FIG.3, shows 102 connected to the ends of 108 midsection via the 110 and top through hole of Adams); the other one of two ends of the two left connecting members is connected with an end of the right hinge piece (FIG.3, both hinge pieces are connected at pivot point 112 of Adams), and the other one of two ends of the two right connecting members is connected with an end of the left hinge piece (FIG.3, both hinge pieces are connected at pivot point 112 of Adams).
As to claim 14, the combination of Adams and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 12, wherein the two left nipper blades and the two right nipper blades are alternately arranged at two ends of the pivot (FIG.3, interior edges of distal ends of 104 and 108 directly above 112 pivot point of Adams).
As to claim 15, the combination of Adams and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 12, wherein the left handle (FIG.1, 108 of Adams) or the right handle further comprises a paddle (FIG.1, 154 of Adams), an end of the paddle is fixed to one of the left nipper blades (FIG.1, 154 is fixed to 108  of Adams) or the right nipper blades through a fastener (FIG.1, fastened site at 110 of Adams), and the other end of the paddle is clamped with the right connecting member or the left connecting member(FIG.1, 154 connects to the midsection of 104 at sight 110 of Adams).
As to claim 16, the combination of Adams and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 2, wherein the disconnect tong body (FIG.1, 100 of Adam) comprises a first grip portion (FIG.8, 109 and 104 of Adam), a connecting portion (FIG.8 portion of 104 and 108 where 112 is located of Adam) and a second grip portion (FIG.8, 109 and 108 of Adam) ,two ends of the first grip portion (FIG.8, distal ends of Adams) are respectively connected with an end of the connecting portion (FIG.3, 104 is connected via a through hole to 112 of Adams) and the end of the first clamping part (FIG.3, 104 is also connected to 106 which is connected to 126 of Adams, which will be exchanged with FIG.1, 40a of Xie) two ends of the second grip portion (FIG.8, distal ends of 108 of Adams) are respectively connected with the other end of the connecting portion (FIG.3, 108 is connected via a through hole to 112 of Adams) and the end of the second clamping part (FIG.3, 108 is also connected to 102 which is connected to 124 of Adams, which will be exchanged with FIG.1, 40b of Xie).
As to claim 17, the combination of Adams and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 3, wherein the disconnect tong body (FIG.1, 100 of Adam) comprises a first grip portion (FIG.8, 109 and 104 of Adam), a connecting portion (FIG.8 portion of 104 and 108 where 112 is located of Adam) and a second grip portion (FIG.8, 109 and 108 of Adam) ,two ends of the first grip portion (FIG.8, distal ends of Adams) are respectively connected with an end of the connecting portion (FIG.3, 104 is connected via a through hole to 112 of Adams) and the end of the first clamping part (FIG.3, 104 is also connected to 106 which is connected to 126 of Adams, which will be exchanged with FIG.1, 40a of Xie) two ends of the second grip portion (FIG.8, distal ends of 108 of Adams) are respectively connected with the other end of the connecting portion (FIG.3, 108 is connected via a through hole to 112 of Adams) and the end of the second clamping part (FIG.3, 108 is also connected to 102 which is connected to 124 of Adams, which will be exchanged with FIG.1, 40b of Xie).
As to claim 18, the combination of Adams and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 4, wherein the disconnect tong body (FIG.1, 100 of Adam) comprises a first grip portion (FIG.8, 109 and 104 of Adam), a connecting portion (FIG.8 portion of 104 and 108 where 112 is located of Adam) and a second grip portion (FIG.8, 109 and 108 of Adam) ,two ends of the first grip portion (FIG.8, distal ends of Adams) are respectively connected with an end of the connecting portion (FIG.3, 104 is connected via a through hole to 112 of Adams) and the end of the first clamping part (FIG.3, 104 is also connected to 106 which is connected to 126 of Adams, which will be exchanged with FIG.1, 40a of Xie) two ends of the second grip portion (FIG.8, distal ends of 108 of Adams) are respectively connected with the other end of the connecting portion (FIG.3, 108 is connected via a through hole to 112 of Adams) and the end of the second clamping part (FIG.3, 108 is also connected to 102 which is connected to 124 of Adams, which will be exchanged with FIG.1, 40b of Xie).
As to claim 19, the combination of Adams and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 5 wherein the disconnect tong body (FIG.1, 100 of Adam) comprises a first grip portion (FIG.8, 109 and 104 of Adam), a connecting portion (FIG.8 portion of 104 and 108 where 112 is located of Adam) and a second grip portion (FIG.8, 109 and 108 of Adam) ,two ends of the first grip portion (FIG.8, distal ends of Adams) are respectively connected with an end of the connecting portion (FIG.3, 104 is connected via a through hole to 112 of Adams) and the end of the first clamping part (FIG.3, 104 is also connected to 106 which is connected to 126 of Adams, which will be exchanged with FIG.1, 40a of Xie) two ends of the second grip portion (FIG.8, distal ends of 108 of Adams) are respectively connected with the other end of the connecting portion (FIG.3, 108 is connected via a through hole to 112 of Adams) and the end of the second clamping part (FIG.3, 108 is also connected to 102 which is connected to 124 of Adams, which will be exchanged with FIG.1, 40b of Xie).
As to claim 20, the combination of Adams and Xie discloses the invention of claim 1, the combination further teaches: the disconnect tong according to claim 5, wherein the disconnect tong body (FIG.1, 100 of Adams) comprises a left handle (FIG.8, 104 of Adams) and a right handle (FIG.8, 108 of Adams) hinged with each other (FIG.3, 104 and 108 are hinged of Adams), and the disconnect tong further comprises a hinge member( FIG.8, 106 and 102 of Adams), and an end of the second clamping part (FIG.1, 40b of Xie) is connected with the left handle through the hinge member (FIG.3, element 126 of Adams will be exchange for FIG.1, 40b of Xie, thus 40b will be connected to 106 which is connected to 104); the distance between the first clamping part and the second clamping part can be changed through a relative movement of the left handle and the right handle (abstract of Adams); an end of the left handle (FIG.8, distal end of 104 of Adams) is provided with a left connecting member (FIG.8, midsection of handle 104 with through holes of Adams), and an end of the right handle (FIG.8, distal end of 108 of Adams) is provided with a right connecting member (FIG.8, midsection of handle 108 with through holes of Adams), the left connecting member and the right connecting member are connected with each other through a pivot (FIG.3, pivot point 112) on which a spring is sleeved (FIG.20, (not labeled) shows a spring with in the handles that attach to the pivot point of Adams).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang, US 2019/0160632 A1, teaches are tong with an adjustable open controlled by the user by turning a bolt and a nut.
Burns, US 2015/0290778 A1, teaches of expanding grips with a connecting portion and fixing member.
Gallagher, US 2017/0021474 A1, teaches of clamping part with various diameters to accommodate various part configuration. 
Buchanan, US 2019/0084129 A1, teaches of handle and grip portion that connects at a connection portion with a sleeved spring between the handles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY LEE BUDZISZEK/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723